Citation Nr: 1539238	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  12-20 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a heart disorder, claimed as due to exposure to herbicides.  

2.  Entitlement to service connection for peri incisional numbness, claimed as nerve damage and neuropathy secondary to the service-connected posterior trunk scar associated with hiatal hernia, symptomatic, status post thoracotomy and Belsey Mark IV anti-reflux procedure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972.  He also had a period of service in the Naval Reserve from September 1972 until September 1974.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, in February 2011 and February 2015.  

The February 2011 rating decision declined to reopen a claim for service connection for a heart condition previously claimed as chest pain.  The Veteran was previously denied service connection for chest pains in a now-final March 1976 rating decision.  His current claim is for his heart condition, and treatment records reveal that he has been diagnosed with coronary artery disease, cardiomyopathy, and congestive heart failure.  As the previous claim was for a symptom, namely chest pain, and the current evidence indicates that the Veteran has diagnosed heart conditions, the Board will adjudicate the current claim, as recharacterized above, de novo.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996). 

The February 2015 rating decision denied the claim for entitlement to service connection for peri incisional numbness, claimed as nerve damage and neuropathy.  

The Veteran presented testimony on the issue of entitlement to service connection for a heart disorder at a personal hearing before the undersigned Veterans Law Judge in January 2013.  A transcript is of record.  The Board remanded the claim in November 2013 and July 2014 for additional development.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for peri incisional numbness, claimed as nerve damage and neuropathy secondary to the service-connected posterior trunk scar associated with hiatal hernia, symptomatic, status post thoracotomy and Belsey Mark IV anti-reflux procedure, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's assertions that he was exposed to herbicides while stationed in Guam have not been corroborated.  

2.  There is no probative evidence of record that any of the Veteran's current heart disorders onset during active service or are related to the in-service complaints that were attributed to gastrointestinal problems.

3.  There is no probative evidence of record that any of the Veteran's current heart disorders are related to a September 1974 finding of early repolarization on electrocardiogram while the Veteran was in the Naval Reserve.  


CONCLUSION OF LAW

The criteria for service connection for a heart disorder, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in November 2009 with regard to the claim for service connection for a heart disorder.  The letter addressed all of the notice elements and was sent prior to the unfavorable decision by the AOJ in February 2011 that is the subject of this appeal.  

The duty to assist was also met in this case.  The service treatment records are in the claims file and all pertinent VA and available identified private treatment records have been obtained and associated with the file.  The Board notes that unsuccessful efforts were made to obtain private treatment records from two facilities (F.M.H. and M.G.H.) where the Veteran received treatment, and that a December 2009 letter from the RO informed the Veteran that each facility had indicated no records were available.  In addition to the foregoing, a VA opinion with respect to the issue on appeal was obtained in April 2015.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case in April 2015 is adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file; it considers all of the pertinent evidence of record and the statements of the appellant; and the examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

There was also substantial compliance with the Board's November 2013 and July 2014 remand instructions, as the Veteran was asked to provide more specific information about the nature of his volunteer assignment caring for wounded Vietnam soldiers on Guam, such as the name of the hospital he claims he was assigned to and whether it was a military hospital; development was undertaken to verify the Veteran's reported herbicide exposure in Guam; records from SSA were obtained; complete records from the VAMCs in Washington, DC, and Martinsburg, West Virginia, were obtained; the U.S. Naval Reserve was contacted to ascertain whether the Veteran was performing ACDUTRA between September 20, 1974, and September 23, 1974, and to submit the Veteran complete treatment records from his service in the Naval Reserve; and an adequate opinion was obtained in April 2015, as discussed in detail above.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see also letters dated December 2013, September 2014 and October 2014; response from Veteran received October 2010 regarding volunteer assignment in Guam.  The Board notes that negative replies were received regarding the Veteran's assertion that he was exposed to herbicides while in Guam and from the U.S. Naval Reserve regarding whether the Veteran was performing ACDUTRA between September 20, 1974, and September 23, 1974.  The Veteran was informed that his records from the Reserve were not available in a February 2015 letter.  

All known and available records relevant to the issue being adjudicated on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  As VA has substantially complied with the notice and assistance requirements, the Veteran is not prejudiced by a decision on the claim for service connection for a heart disorder at this time.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

A presumption of service connection exists if a Veteran is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents, to include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.309 (2015).  Notwithstanding the regulations governing presumptive service connection based on herbicide exposure, a Veteran may also establish service connection with proof of actual direct causation.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks service connection for a heart condition.  One theory of entitlement involves his claim that he was exposed to herbicides while stationed in Guam, specifically when he volunteered in a Guam hospital to take care of wounded Vietnam Veterans.  See August 2010 VA Form 21-4138; February 2011 statement in support of claim.  The Veteran asserts that herbicides were used in Guam between 1955 though the 1960s and that a 2005 ruling that a Veteran contracted diabetes mellitus as a result of his exposure to Agent Orange while stationed on Guam in the late 1960s is confirmation that the toxic herbicide agents had been used on Guam.  See statement received March 2012.  The Veteran has submitted several articles regarding the spraying of herbicide agents in Guam, to include articles documenting assertions made by other Veterans that they were exposed to herbicides while stationed at Anderson Air Force base between the 1960s and 1970s, and has submitted a 2005 Board decision in which service connection for diabetes mellitus was granted on a direct basis for a Veteran who was stationed at Anderson Air Force Base in Guam between December 1966 and October 1968. 

Another theory of entitlement raised by the Veteran is his assertion that he was misdiagnosed in service with a gastrointestinal disorder, the symptoms of which are similar to heart problems.  See April 2010 VA Form 21-4138.  In a December 2013 statement, the Veteran clarified that it was likely he had both early signs of heart disease and hiatal hernia (for which he is service-connected).  The Veteran has submitted medical information regarding symptomatology associated with hiatal hernia (which includes chest pain) and heart attacks (which includes pain that can feel like bad indigestion) in support of this theory.  

The Veteran's service personnel records show that he was on the U.S.S. Proteus from September 1969 to January 1971 when he was transferred to the U.S.S. Sperry.  The Proteus arrived in Apra Harbor, Guam, in November 1964, and she "continued to operate at Apra Harbor and in the Pacific for the next five years, and remains (sic) with the Pacific Fleet into 1970."  See Dictionary of American Naval Fighting Ships.  Therefore, it does appear that the Veteran was on board the U.S.S. Proteus at Guam and in the Pacific from September 1969 into 1970.  His personnel records, however, show that he was a Seaman Apprentice and then advanced to Seaman in September 1970 while on the Proteus.  There is no indication in his personnel records of any medical training or of any assignment to a hospital on shore, on a voluntary basis or otherwise.  In a December 2013 statement, the Veteran clarified that he had no assignment to the hospital in Guam and that he had no medical training because he visited the injured on a strictly volunteer basis.  He also reported going onto Guam from his ship every time he was off duty, to include visiting friends at Anderson Air Force Base.  See December 2013 statement.  

Service treatment records from the Veteran's period of active duty service (September 1968 to September 1972) document gastrointestinal problems.  None record any problems related to chest pain, although an October 1971 sick call treatment record indicates that the Veteran reported an occasional reflux feeling in what appears to be across his chest.  A September 1972 PA chest film was reported to be within normal limits.  See report of medical examination.  

As noted in the Introduction, the Veteran had a period of service in the Naval Reserve from September 1972 until September 1974.  At the time of an October 1972 report of medical history, the Veteran denied pain or pressure in chest, palpitation or pounding heart, and heart trouble.  He was discharged from the Naval Reserve on September 26, 1974.  See Record of Discharge from the U.S. Naval Reserve (Inactive).  Prior to his discharge, the Veteran was admitted to Washington Adventist Hospital on September 20, 1974, with complaint of substernal chest pain for less than 12 hours.  A family history of heart disease was noted, but the Veteran "himself has had no problems along this line so far."  Electrocardiogram (EKG) showed early repolarization but no other pathology.  The final diagnosis included early repolarization on EKG with no evidence of myocardial infarction.  The Veteran was discharged from Washington Adventist Hospital on September 23, 1974.  

The post-service evidence of record documents that the Veteran has received treatment for heart problems and has been diagnosed with several heart disorders, to include coronary artery disease, congestive heart failure, and cardiomyopathy.  He has a defibrillator with pacemaker implant.  See VA and private treatment records; see also April 2014 heart conditions Disability Benefits Questionnaire (DBQ); undated letter from Dr. J.S.  The question to be resolved in this case is whether the Veteran has a current heart disorder that is related to active duty service, to include as due to the alleged herbicide exposure, or to the Veteran's service in the Reserve.  

The Veteran's wife reported that she had known the Veteran since 1969 and was familiar with his VA medical file.  She reported that there was no doubt in her mind "that the chest pains (problems) he had were from his heart, and from his hydial [sic] hernia.  His hospital stay in 1974 was from his heart, not the hydial [sic] hernia.  See April 2010 letter from M.J.H.  The Board acknowledges the assertions raised by the Veteran's wife in this statement, but finds that as a lay person without the appropriate medical training and expertise, she simply is not competent to provide a probative opinion on the matter of whether any of his current heart disorders are related to service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

An August 2010 letter from a cardiologist at the Washington, DC, VAMC indicates that according to their records, the Veteran has carried a diagnosis of coronary artery disease at least since the 1980s, and he had records documenting admissions to other area hospitals for complaints of chest pain in 1974.  It was noted that according to the Veteran, he first complained of chest discomfort while in service, and was diagnosed with hiatal hernia.  It was also noted that the Veteran reported serving in Guam and volunteering in a hospital caring for wounded Vietnam soldiers, who he believed were exposed to Agent Orange.  It was reported that the Veteran had a strong positive family history of coronary artery disease and from a young age had a high risk profile for coronary artery disease (hypercholesterolemia, family history, and smoking).  The cardiologist wrote that it was conceivable that his early complaints were related to his later diagnosis of coronary artery disease.  See letter from Dr. P.K.  This opinion is of no probative value.  First because medical opinions that are speculative, general or inconclusive in nature cannot support a claim.  See 38 C.F.R. § 3.102 (2014); see also Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative); Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  In addition, no rationale was provided for the statement that the Veteran's early complaints were related to his later diagnosis of coronary artery disease, and it is unclear to which early complaints Dr. P.M. was referring.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).

Almost the exact same statement was resubmitted by the same VA cardiologist in a May 2014 letter.  This time, however, Dr. P.M. provided an opinion that it was "likely" that the Veteran's early complaints were related to his later diagnosis of coronary artery disease.  This opinion is also not afforded any probative value as Dr. M. failed to provide a rationale for the opinion expressed in May 2014 and it remains unclear to which early complaints of the Veteran's Dr. P.M. was referring were likely related to a later diagnosis of coronary artery disease.  Id.  

The Veteran underwent a VA heart conditions DBQ in April 2014, pursuant to the Board's November 2013 remand.  He was diagnosed with coronary artery disease, congestive heart failure, cardiomyopathy, and implanted automatic implantable cardioverter defibrillator (AICD).  The Veteran reported that he was seen in service for heartburn and chest pains and upon evaluation, treated for hiatal hernia and reflux; that he developed recurrent chest pains in 1974 while on inactive Reserve status and was found to have a myocardial infarction; and that his heart condition had gradually progressed with recurrent myocardial infarctions, percutaneous coronary interventions with stent placement and in 2006, and a cardiac defibrillator placed for persistent ventricular arrhythmia.  The Veteran also reported chronic atrial fibrillation and cardiomyopathy.  The opinion provided by the examiner was previously determined by the Board to be inadequate, and will not be discussed.  

The Board remanded the claim in July 2014 in order to obtain an adequate opinion from a cardiologist.  Although an opinion was obtained in October 2014, it was not from a cardiologist and will not be discussed.  The RO sought another opinion that adhered to the Board's July 2014 remand instructions in April 2015.  

The April 2015 medical opinion provided by the VA examiner was that it was less likely than not that the Veteran's condition was incurred in or caused by service.  The rationale was that there is no medical data to support a determination that his presently diagnosed coronary artery disease, congestive heart failure, and/or cardiomyopathy had its onset during active service (September 1968 to September 1972) or is related to any in-service disease, event, or injury.  The examiner noted that the Veteran left active duty in 1972 and that in 1974, he was admitted for atypical chest pain, no myocardial infarction and chest pain was diagnosed as not cardiac "probably chest wall pain."  His EKG at that time showed early repolarization.  The examiner explained that early repolarization is a benign EKG finding and an interpretation of an EKG, not a diagnosis, and that early repolarization is not an early manifestation of cardiac disease.  The examiner also explained that when the Veteran was admitted to the hospital for atypical chest pain, he had a benign clinical course and was discharged with a diagnosis of atypical chest pain most likely "chest wall pain."  The examiner also noted that since leaving active duty, the Veteran had a history of coronary artery disease with old myocardial infarctions (1989 and 1993), status post multiple percutaneous coronary interventions times six, last one in 2005, and cardiac catheterization done in September 2005; history of ischemic cardiomyopathy; and status post pacemaker/ICD placement; essential hypertension; and chronic atrial fibrillation.  The examiner acknowledged that the Veteran was service-connected for hiatal hernia and stated that review of medical literature shows no correlation between hiatal hernia and coronary artery disease.  The examiner also noted that the Veteran had a greater than 19 year separation between his in-service gastrointestinal symptoms and his myocardial infarction, which made it very unlikely that his gastrointestinal symptoms in 1970 represent any cardiac pathology.  The Board interprets this to mean that the long span of time between the Veteran's in-service symptoms and his first myocardial infarction in 1989 made it very unlikely that his in-service symptoms represented any cardiac pathology.  

The opinion provided by the April 2015 VA examiner, which is supported by a rationale that considers the medical evidence of record as well as the Veteran's assertions, is afforded high probative value.  Id.  

The preponderance of the evidence of record does not support the claim for service connection for a heart disorder.  As noted above, the Veteran has raised two theories of entitlement.  Each will be addressed in turn.  

In regards to his theory that he has a heart disorder that is presumptively related to his alleged exposure to herbicides while stationed in Guam, the Board finds that the Veteran's assertion that he was exposed to herbicides while stationed in Guam cannot be corroborated.  The Board acknowledges that the Veteran has submitted several articles regarding the spraying of herbicide agents in Guam, to include articles documenting assertions made by other Veterans that they were exposed to herbicides while stationed at Anderson Air Force base between the 1960s and 1970s.  In this case, however, the Department of Defense has indicated that there is no evidence of any use, testing, or storage of tactical herbicides at any location on Guam after 1952.  The Veteran served on active duty from September 1968 to September 1972, with service on board the U.S.S. Proteus at Guam and in the Pacific from September 1969 into 1970.  These dates fall clearly outside the timeframe the Department of Defense has indicated the presence of herbicide agents were used in Guam.  In other words, there is no evidence specific to the Veteran's case to corroborate his assertion that he was exposed to herbicides while stationed in Guam between September 1969 and into 1970, when his service personnel records place him there.  

At this juncture, the Board also acknowledges that the Veteran has submitted a 2005 Board decision in which service connection for diabetes mellitus was granted on a direct basis for a Veteran who was stationed at Anderson Air Force Base in Guam between December 1966 and October 1968.  That case is distinguishable from this Veteran's case because the Board determined that the Veteran in the 2005 Board decision had been exposed to herbicides while serving as an aircraft maintenance specialist in the airfield at Anderson Air Force Base, and because the Veteran in the 2005 Board decision had provided a medical opinion linking his diabetes mellitus to his service in Guam while stationed at Anderson Air Force Base.  While the Veteran in the instant case has reported visiting Anderson Air Force Base while on leave during the time he was stationed at Guam, he was not actually stationed at the base, but rather on board the U.S.S. Proteus.  In addition, the Veteran in the instant case has not provided any medical opinion establishing that he has a heart disorder that is related to his alleged, but not corroborated, herbicide exposure.  

In regards to the Veteran's theory that he has a heart disorder that is related to service, namely because his in-service gastrointestinal symptoms were similar to heart problems and that he likely he had both early signs of heart disease and hiatal hernia, for which he is service-connected, the Board first notes that VA has been unable to establish that the Veteran was on inactive duty in the Reserve at the time he sought medical care and was admitted to Washington Adventist Hospital at the end of September 1974, as he contends.  See August 2010 VA Form 21-438.  Irrespective of whether or not the Veteran was actually on inactive Reserve duty at that time, there is no probative evidence of record that any of the Veteran's current heart disorders are related to the active duty in-service complaints and/or the complaints and findings related to the 1974 private treatment.  Rather, the only probative opinion of record, namely that provided by the April 2015 VA examiner, established that the early repolarization noted on the 1974 EKG was a benign finding and an interpretation, not a diagnosis, that early repolarization is not an early manifestation of cardiac disease, and that the more than 19 year time frame between the Veteran's in-service symptoms and his first myocardial infarction in 1989 made it very unlikely that his in-service symptoms represented any cardiac pathology.  

The Board acknowledges the internet articles submitted by the Veteran regarding symptomatology associated with hiatal hernia (which includes chest pain) and heart attacks (which includes pain that can feel like bad indigestion).  To the extent that the Veteran is attempting to extrapolate from this literature that he had cardiac symptoms in service that were attributed to gastrointestinal problems, such extrapolation would constitute nothing more than an unsubstantiated medical opinion by a lay person rather than a conclusion based on the medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In the absence of evidence corroborating that the Veteran was exposed to herbicides during service; probative evidence that any of the Veteran's current heart disorders onset during active service or are related to the in-service complaints that were attributed to gastrointestinal problems; and probative evidence of record that any of the Veteran's current heart disorders are related to a September 1974 finding of early repolarization on electrocardiogram while the Veteran was in the Naval Reserve, service connection for a heart disorder is not warranted and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a heart disorder is denied.  


REMAND

The Veteran filed a claim to establish service connection for nerve damage and neuropathy secondary to a scar on the left side of his back.  See October 2014 VA Form 21-526EZ.  The claim, styled as entitlement to service connection for peri incisional numbness, claimed as nerve damage and neuropathy, was denied in a December 2014 rating decision.  The Veteran filed a statement that same month in which he asserted that contrary to what the rating decision said, the hiatal hernia, symptomatic, status post thoracotomy and Belsey Mark IV anti-reflux procedure was related to service such that a clear and unmistakable error was committed.  The Veteran asked for review of his claim and the RO readjudicated it in a February 2015 rating decision, which again denied service connection for peri incisional numbness, claimed as nerve damage and neuropathy.  The Veteran filed a VA Form 21-0958, Notice of Disagreement (NOD) that was received in March 2015.  Although confusing, the essence of the Veteran's assertion is that he disagreed because he has a diagnosis for the constant tingling (nerve damage) caused by the service-connected scar associated with surgery for his service-connected hiatal hernia.  In a June 9, 2015, letter, instead of accepting the NOD to the February 2015 rating decision, as it appears the Veteran intended, the RO informed him that the NOD was not timely as to the September 2009 rating decision that granted entitlement to service connection for hiatal hernia.  

The NOD filed in March 2015 was timely as to the February 2015 rating decision that denied entitlement to service connection for peri incisional numbness, claimed as nerve damage and neuropathy.  The Court has held that where a NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  This must be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Provide the Veteran a statement of the case with respect to the issue of entitlement to service connection for peri incisional numbness, claimed as nerve damage and neuropathy secondary to the service-connected posterior trunk scar associated with hiatal hernia, symptomatic, status post thoracotomy and Belsey Mark IV anti-reflux procedure.  The Veteran should be informed of the actions necessary to perfect an appeal on this issue.  Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


